DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-15, in the reply filed on 11-08-22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al.  (US-20080211068).
	Re Claim 1, Chen show and disclose
A semiconductor assembly, comprising: 
a substrate (14, fig. 3) having top and bottom sides, the bottom side configured to face a printed circuit board (PCB, fig. 3); 
an integrated circuit die (12, fig. 3) coupled to the substrate such that it covers a second region (under 12, fig. 3) but not a first region of the top side of the substrate, the die comprising first and second distinct sets of ground pads (13i and 13g, fig. 3); 
at least a first electrically conductive element (52a, fig. 4) located in the first region on the top side of the substrate and electrically connected to the ground pads in the first set by a first ground path (fig. 3); and 
at least a second electrically conductive element (pad at bottom of 14, fig. 4) located on the bottom side of the substrate and electrically connected to the ground pads (fig. 3) in the second set by a second ground path inside the substrate (fig. 4); 
wherein the first and second ground paths are not electrically connected to one another inside the substrate (fig. 3).
Re Claim 2, Chen show and disclose
A semiconductor assembly according to claim 1, further comprising; a PCB (PCB, fig. 3) coupled to the substrate such that the bottom side of the substrate faces the PCB and such that the substrate covers a second region (under 14, fig. 3) but not a first region of the PCB, the first and second regions of the PCB comprising first and second PCB ground contacts, respectively; at least a first electrically conductive path (metal connecting path, fig. 3) between the first PCB ground contact (contact on top of AGND, fig. 3) and the first electrically conductive elements (52a, fig. 4) on the top side of the substrate; and at least a second electrically conductive path (metal connecting path, fig. 3) between the second PCB ground contact (contact on top of DGND, fig. 3) and the second electrically conductive elements (pad at bottom of 14, fig. 4) on the bottom side of the substrate.
	
Re Claim 3, Chen show and disclose
A semiconductor assembly according to claim 2, wherein: the first electrically conductive path comprises a metal plate (of the metal connecting path, fig. 3) that extends over at least part of the first region of the substrate and at least part of the first region of the PCB (fig. 3).

Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 A semiconductor assembly according to claim 3, wherein: the metal plate defines an opening that exposes an upward facing side of the die.
Claim 6 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
A semiconductor assembly according to claim 3, wherein: the die has upward and downward facing sides such that the downward facing side is coupled to the substrate; and the metal plate covers substantially all of the upward facing side of the die and is in thermal communication therewith.
Claim 8 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
A semiconductor assembly according to claim 3: wherein the metal plate is electrically connected to the first electrically conductive elements on the top side of the substrate by a plurality of electrically conductive pins.
Claim 9 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
A semiconductor assembly according to claim 3, wherein: the first PCB ground contacts are disposed in first and second locations on the PCB adjacent opposite ends of the substrate; and the metal plate is electrically connected to the first PCB ground contacts at both of the first and the second locations.
Claim 10 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
A semiconductor assembly according to claim 3, wherein: the substrate has a rectangular shape; the first PCB ground contacts are disposed in first, second, third and fourth locations on the PCB adjacent, respectively, to each of the four sides of the substrate; and the metal plate is electrically connected to the first PCB ground contacts at each of the first, second, third and fourth locations.
Claim 11 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
A semiconductor assembly according to claim 2, wherein: the first and second sets of ground pads are associated, respectively, with first and second circuitry in the die, wherein the first circuitry is configured to operate with smaller current change per unit time than is the second circuitry; and the first electrically conductive path is longer than the second electrically conductive path.
Claim 12 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
A semiconductor assembly according to claim 2, wherein: the first and second sets of ground pads are associated, respectively, with first and second circuitry in the die, wherein the first circuitry is configured to operate with smaller current change per unit time than is the second circuitry; and off-chip decoupling capacitors associated with ground pads in the first set are located farther from the die than are off-chip decoupling capacitors associated with ground pads in the second set.
Claim 13 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
A semiconductor assembly according to claim 1, wherein: the die is coupled to the substrate in flip chip fashion; and the first and second ground paths are both inside the substrate.
Claim 14 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
A semiconductor assembly according to claim 1, wherein: the substrate has a rectangular shape; and the first electrically conductive elements are disposed adjacent to each of the four sides of the substrate.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 4, 6, 8-14 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-202200688 US-20210159166 US-202000273839 
US-20200273840 US-20200227401 US-20200227377 US-20200227384 
US-20200219815 US-20200219816 US-20200211927 US-20200098621 
US-20200098692 US-20200091128 US-20200066641 US-20190385977 
US-20190363157 US-20190318990 US-20190304875 US-20190304936 
US-20190244905 US-20180374788 US-20180342467 US-20180331043 
US-20180158771 US-20180158772 US-20180047696 US-20170213776 
US-20160104659 US-20160079169 US-20150237731 US-20150115466 
US-20150108604 US-20140115199 US-20120248439 US-20110156224 
US-20100327439 US-20070259480 US-20060170112 US-20050136635 
US-20040021139 US-20030156400 US-20180331036 US-20170207205 
US-20080290486 US-20090080135 US-20140167292 US-10658300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848